Adjudged that the petition is otherwise denied and the proceeding is otherwise dismissed on the merits, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman, 53 NY2d 12, *74816 [1981]). The petitioner has failed to demonstrate a clear legal right to the relief sought. Rivera, J.E, Florio, Dickerson and Roman, JJ., concur.